Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 26, 2015

                                       No. 04-15-00378-CR

                               EDWARD JOHN MORENO, JR.,
                                       Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the County Court at Law No. 11, Bexar County, Texas
                                   Trial Court No. 441613
                     The Honorable Tommy Stolhandske, Judge Presiding


                                         ORDER
                The court reporter has filed a late notice of record stating that appellant is not
entitled to appeal without paying the fee, and that the appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record. It is therefore ORDERED that
appellant provide written proof to this court within ten days of the date of this order that either
(1) the reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee; or
(2) appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to respond
within the time provided, appellant’s brief will be due within thirty days from the date of this
order, and the court will only consider those issues or points raised in appellant’s brief that do
not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court